Citation Nr: 1327713	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  12-10 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUE

Whether the Veteran's income is excessive for the purpose of payment of nonservice-connected VA pension benefits. 

(The issues of service connection for hepatitis C and prostate cancer are the subject of a separate decision.)


REPRESENTATION

Veteran represented by:  Betty L.G. Jones, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1971 to March 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 decision of the Pension Maintenance Center (PMC) at the Milwaukee, Wisconsin RO, denying the Veteran's claim for VA nonservice-connected pension benefits.  Initially, the PMC denied the claim due to insufficient evidence to determine the Veteran's eligibility for pension, particularly with regard to his income.  Subsequently, after receipt of additional evidence and after the claims file was transferred to the Chicago VA Regional Office (RO), the RO in a March 2012 statement of the case (SOC) conducted a de novo review of the record and continued the denial of pension benefits, on the basis that the Veteran's countable income exceeded the maximum annual pension limit set by law.  The Veteran has continued his appeal for VA pension benefits.  

In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

Since the issuance in March 2012 of the SOC, and following the hearing before the undersigned in September 2012, the Veteran has submitted additional, pertinent records dated in October 2012 and November 2012.  These records consist of an Improved Pension Eligibility Verification Report, indicating the sources and amounts of the Veteran's monthly income, and a Medical Expense Report, itemizing his monthly medical expenses.  The reports were not accompanied by a waiver of an initial RO review.  By May 2013 letter, the Board asked the Veteran whether he desired to waive his right to have the RO initially consider this evidence in accordance with 38 C.F.R. § 20.1304; he did not respond.  Therefore, the case must be returned to the RO for its initial consideration.  

Accordingly, the case is REMANDED for the following action:

Review the record (including the submissions subsequent to the SOC), arrange for any further development indicated, and readjudicate the claim of entitlement to nonservice-connected VA pension benefits, to include the issue of whether the Veteran's income is excessive for the payment of such pension benefits.  If the benefit sought remains denied, furnish the Veteran and his representative an appropriate supplemental SOC, afford them opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2012).

